                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                            4:19CR3048

      vs.
                                                            ORDER
MELISSA CARMONA VALENZUELA,

                   Defendants.




      Due to the extensive issues raised in the Defendant’s motion to suppress,
the likely length of the hearing, and the court’s paramount interest in assuring the
defendant can actively participate in the preparation of this case,


      IT IS ORDERED that the defendant’s motion for leave to appear
telephonically, (Filing No. 97), is denied.

      August 23, 2019.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
